Citation Nr: 9933285	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from November 
1969 to May 1972.  He served in Vietnam and his decorations 
include the Vietnam Campaign Medal and the Vietnam Service 
Medal with one bronze star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
hypertension.  In May 1997, the Board remanded this claim for 
the purpose of further evidentiary development, including a 
search for additional treatment records and a VA examination.  
Having reviewed the record, the Board is satisfied that the 
specified development has been completed to the fullest 
extent possible.  

This appeal also comes before the Board from an October 1998 
rating decision of the Baltimore RO in which an evaluation in 
excess of 30 percent was denied for PTSD.  


FINDINGS OF FACT

1.  Service medical records indicate a single elevated high 
blood pressure reading (130/90) on separation examination in 
1972, and which was followed by a normal repeat reading of 
128/76.

2.  In the opinion of a VA cardiologist, hypertension was not 
manifested at the time of the veteran's active duty discharge 
in 1972.  The examiner indicated his belief that hypertension 
was not manifested until 1975, or more than three years 
following the veteran's discharge from active duty.  

3.  PTSD is currently manifested by normal impulse control, 
normal speech, and linear, logical, and goal directed thought 
processes with no flight of ideas or looseness of 
associations; and intact judgment and cognitive processes; 
with no evidence of obsessional rituals, suicidal ideation, 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, impaired judgment; or impaired abstract 
thinking.  The veteran has indicated that he currently lives 
with his girlfriend of 2 years. 


CONCLUSIONS OF LAW

1.  The preponderance of the available evidence weighs 
against finding that hypertension was incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307 (1999).  

2.  The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for PTSD.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

The Board notes that in a May 1997 remand, the Board directed 
the RO to conduct further evidentiary development, to include 
a search for records from a Dr. Secondary, of Boonsboro, 
Maryland, and records of employment examinations conducted at 
General Motors, where the veteran was employed between 1972 
and 1975.  

In response, the veteran indicated that Dr. Secondary had 
retired at that his records were "wherever records are 
retired to" in Baltimore, Maryland, and no address was 
given.  The RO sent a development letter to a Dr. Lovingood 
at General Motors, however, no reply was received.  Although 
the veteran indicated a possible alternative address for Dr. 
Lovingood, he was instructed that his help would be needed in 
obtaining any available evidence in support of his claim.  
Therefore, it seems that all attempts to obtain the 
information specified in the Board's May 1997 remand have 
been to no avail or there is insufficient information with 
which to conduct an appropriate search.  In addition, the 
veteran has not responded to the RO's request that he obtain 
the information on his own.  In light of the holding of the 
United States Court of Appeals for Veteran's Claims 
(hereinafter "Court") in Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), to the effect that the "duty to assist is 
not a one-way street," the Board finds that VA's duty to 
assist the veteran has been satisfied to the extent possible.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, including hypertension, service connection may 
be warranted if the disability is manifested to a compensable 
degree within one year following the veteran's discharge from 
active service, based on application of the provisions 
pertaining to service connection on a presumptive basis, 
which are found in 38 C.F.R. § 3.309 (1999).  

Evidence

Service medical records show that the veteran's blood 
pressure was 122/80 on induction in August 1969.  The report 
of the April 1972 separation examination shows that blood 
pressure was 130/90 and 128/76 on repeat examination on the 
right while sitting.  On a report of medical history, dated 
April 1972, the veteran indicated that he did not have and 
had never had high blood pressure.  

The report of a post-service medical examination, conducted 
for Army Reserves purposes in August 1975, shows that blood 
pressure was recorded as 140/88.  On the report of medical 
history, completed in August 1975, the veteran indicated that 
he did not now have and had never had high blood pressure.  

Post-service VA outpatient records show that the veteran's 
blood pressure was recorded as 150/90 in March 1981.  
Additional readings include 130/100 (July 1981) and 164/100 
(November 1981, at which time a notation of questionable 
hypertension was made).  An assessment of early hypertension 
was made at the time of a July 1983 evaluation, and a 
diagnosis of mild hypertension is shown on an April 1987 
medical certificate.  

The record includes a November 1994 statement from George E. 
Way, M.D., who indicated that the veteran was currently 
overweight and hypertensive.  It was noted that he had 
initially been seen on April 1992 and since that time, his 
blood pressure was recorded in the 140 to 150 systolic range 
and the 90 to 100 diastolic range, with elevations 
considerably higher at times in spite of treatment. 

In November 1997, the veteran underwent a VA heart and 
hypertension examination by a Board-certified cardiologist in 
conjunction with the Board's instructions in a May 1997 
remand.  Diagnoses included hypertensive heart disease 
resulting from hypertension, with an objective assessment of 
mild cardiovascular disease.  

The examiner recited the history as shown in the claims 
folder, to include review of service medical records and 
post-service treatment reports.  The examiner indicated that 
the veteran did have borderline hypertension by one reading 
in 1972 at the time of separation, but repeat examination was 
normal.  In 1981, the veteran's blood pressure reading would 
have met the criteria for Stage I hypertension, with systolic 
blood pressure of 140-150 and diastolic blood pressure of 90-
99.  The examiner did not think that the veteran had 
hypertension in 1972 when he was discharged from active duty, 
and it was the examiner's opinion that the veteran started to 
have hypertension in about 1975, or about 3 years and 4 
months after discharge.  According to the examiner, the 
veteran would be of the small percentage (11 percent) of men 
with systolic blood pressure of 140-170 who subsequently had 
persistent high blood pressure above 140/90 (based on data 
from a published study involving 700 men with systolic blood 
pressure of 140-170, as the veteran had in 1975).  

It is the veteran's belief that he had hypertension in 1972 
when he was discharged.  In statements on appeal, he has 
argued that he had an elevated blood pressure reading at the 
time of his discharge, and he was not overweight at the time.  
He noted that he has been diagnosed as having fluctuating 
blood pressure, and had his blood pressure been more 
thoroughly checked at the time of separation, he would have 
been found to have been hypertensive.  He has also argued 
that when he went to work at General Motors in 1972, he was 
taken off the forklift for safety reasons because his records 
had shown him to be hypertensive.  

In July 1999, the veteran was afforded a personal hearing 
before a member of the Board at VA's Central Office.  He 
testified that he was told of his elevated blood pressure at 
the time of discharge, and he reiterated his contentions that 
shortly after his discharge, he was told that he had high 
blood pressure at General Motors.  The veteran and his 
representative alluded to a possible association between the 
currently manifested hypertension and the diagnosis of PTSD 
and nervous problems.  


Analysis

Having reviewed the record, the Board has concluded the 
preponderance of the evidence weighs against a finding that 
service connection is warranted for hypertension.  The 
available medical evidence does not demonstrate that 
hypertension was manifested either during service or within 
one year following the veteran's discharge from active duty.  
Although the record shows an elevated blood pressure reading 
at the time of discharge, on repeat examination the blood 
pressure reading was normal.  It was the opinion of a VA 
Board-certified cardiologist (upon review of the entire 
claims folder) that hypertension was not manifested at the 
time of discharge, but that hypertension was initially shown 
in 1975, or more than three years thereafter.

Therefore, the record does not include any objective evidence 
which suggests an association between the single borderline 
high blood pressure reading shown at the time of discharge 
and the diagnosis of hypertension which was made thereafter.  
The veteran has not presented any medical evidence, to 
include a medical opinion, to show that his the high blood 
pressure reading shown at the time of discharge represented 
the in-service onset or manifestation of hypertension.  For 
these reasons, the Board finds that the preponderance of the 
available medical evidence weighs against a finding that 
hypertension was incurred in or aggravated by the veteran's 
period of active service.  In addition, the Board finds that 
the evidence does not demonstrate the manifestation of 
hypertension within one year following the veteran's 
discharge from active duty, such that a grant of service 
connection would be appropriate on a presumptive basis.  

The Board notes that the veteran contends that he did have 
hypertension both at the time of discharge and within one 
year following his discharge from active duty.  However, as a 
layman the appellant is not competent to offer opinions on 
medical causation and diagnosis, and moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  

The Board also notes that at the personal hearing in July 
1999, the veteran and his representative alluded to a 
possible relationship between hypertension and the veteran's 
service-connected PTSD.  On review of the record, however, 
the Board finds that there is no evidence to suggest that the 
currently manifested hypertension is secondary to service-
connected PTSD.  Rather, the evidence indicates that 
hypertension was manifested as early as 1975, or many years 
prior to the time that PTSD was diagnosed and treated.  

For the reasons stated above, the Board finds that a grant of 
service connection is not warranted for hypertension, and 
accordingly, the veteran's claim is denied.  


Increased Evaluation for PTSD

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.


Evidence

A diagnosis of PTSD was made at the time of a February 1989 
VA examination.  In August 1989, service connection was 
granted for PTSD, with assignment of a 30 percent disability 
evaluation under Diagnostic Code 9411.  

Post-service treatment records show that the veteran was 
hospitalized at the Martinsburg VA facility between April 22, 
1998 , and April 27, 1998, at which time Axis I diagnoses 
included adjustment disorder with mixed emotional features, 
PTSD, and alcoholism, with assignment of a Global Assessment 
of Functioning (GAF) score of 60 for the past and 40 for the 
present.  It was noted that the veteran was brought to the 
emergency room by his father, for treatment of symptoms 
including depression, suicidal thoughts, alcohol abuse, and 
lack of appetite.  He was also expressing exacerbation of his 
PTSD symptoms, to include nightmares, flashbacks, intrusive 
recollections of the Vietnam war, sweating, waking up in cold 
sweats, and being nervous, irritable, and edgy.  

According to the veteran, he had gone to a boot camp 
graduation of his girlfriend's son, which reminded him of his 
Vietnam experience, and thereafter he began to experience 
exacerbation of his PTSD symptoms.  He became aggravated and 
angry at his girlfriend and her youngest son, and began a 
binge in which he was unable to stop drinking alcohol.  The 
report indicates that the veteran started abusing alcohol 
while in the service at age 18, and he had abused alcohol 
until two years before admission.  During his hospital 
course, he was admitted to the psychiatric service where he 
underwent group and individual therapy.  

A VA outpatient treatment record, dated June 1998, shows that 
the veteran reported guilty feelings about his previous 
behavior.  

In August 1998, the veteran was afforded a VA PTSD 
examination.  He reported experiencing nightmares and 
flashbacks occasionally, and that he felt depressed and on 
the edge all the time.  He described some hypervigilance and 
increased startle reflex, and he indicated that he tries to 
avoid anything that reminds him of Vietnam.  He noted that 
since the time of his hospitalization in April 1998, he was a 
little calmer and was able to handle stress much better, 
although he continued to have some problems with sleep.  
Appetite was down and energy and concentration were on the 
low side.  He was currently taking Zoloft, Trazodone, and 
Atarax, and he seemed to be doing fairly well on the current 
medication.  He was currently living with his girlfriend and 
her fifteen year old son.  

On mental status examination, the veteran appeared to be 
stated age and was casually dressed with adequate personal 
hygiene.  He described his mood as somewhat anxious and 
affect appeared to be somewhat dysphoric and anxious.  He 
behaved appropriately, and was friendly and cooperative with 
no psychomotor retardation or agitation.  Eye contact was 
fair, impulse control appeared to be normal, and speech was 
normal with no latency or pressure noted.  Thoughts were 
linear, logical, and goal directed with no obsessions or 
phobias.  There were no delusions, flight of ideas, or 
looseness of associations.  He denied any suicidal and 
homicidal ideation a this time.  He admitted to having 
flashbacks and cognitively appeared to be intact, being alert 
and oriented.  Insight was good and judgment was intact. 

The examiner provided the following assessment:  Axis I, 
PTSD, chronic, delayed, and history of alcohol dependence in 
remission; Axis II, deferred; Axis III, hypertension, 
hypercholesterolemia, hiatal hernia, sinus allergies, gout, 
anemia, and dermatitis; Axis IV, currently mild to moderate; 
and Axis V, a GAF of about 45 was assigned.  The examiner 
commented that the veteran was still suffering from PTSD 
which seemed to be stable on his current medication.  

A VA outpatient treatment record, dated August 1998, shows 
that the veteran had indicated that he felt in medications 
were helping.  He also reported that he was getting along 
well with his girlfriend.  A November 1998 outpatient 
treatment record is mostly illegible, although it was noted 
that the veteran had recently had a flashback in which he 
fell and was firing M16's.  

In a VA Form 9 (substantive appeal), dated February 1999, the 
veteran asserted that a GAF of 45 equates to a serious 
impairment in social, occupational, or school functioning, 
and he noted that a GAF of 45 was assigned following a VA 
examination which lasted less than one hour.  According to 
the veteran, he was more realistically evaluated with the GAF 
of 40 ( which was assigned at the time of a 1998 VAMC 
hospitalization), which equates to major impairment and is 
indicative of a total disability.  

In July 1999, the veteran was afforded a personal hearing 
before a member of the Board at VA's Central Office.  He 
testified that he goes to counseling every week and sees a 
psychiatrist every 2 to 3 months as treatment for his PTSD.  
He described symptoms of nightmares, waking up in cold 
sweats, feeling like he wants to be on his own, and 
aggravation of symptoms caused by seeing events on t.v. such 
as the Kosovo situation.  He complained of irritability, 
problems controlling his temper, and difficulties getting 
along and working with other people.  He reported that he 
lost a recent job because he blew up at his supervisor.  
Prior to that employment, he worked as a motor vehicle 
operator in a maintenance divisions for the government.  

The veteran indicated that he had last worked 4 years before, 
and that it had been about a year and a half or two years 
since he had tried to seek employment.  He noted that in his 
last employment, he had begun to miss a lot of time for 
counseling and seeing psychiatrists.  He admitted to a large 
degree of alcohol consumption at the time he left his federal 
employment, but that it never caused him to miss any work.  
After leaving the federal employment, he continued to use 
alcohol but quit for a period of 2 years prior to his 1998 VA 
hospitalization.  The veteran further testified that he had 
stopped looking for work, and that there was nothing out 
there now for which he would qualify.  He stated his belief 
that he is entitled to a 100 percent rating, as he feels that 
he can't get along with a lot of people, and that his doctors 
had evaluated his global functioning assessment at 40 and 45 
and had told him that he couldn't work with those conditions.  
According to the veteran, when he tried to seek employment he 
would be turned down when the employers found out about his 
history.  

In discussing his VA hospitalization in 1998, the veteran 
noted that his girlfriend's son had done something to blow 
him up and after she told the veteran to get out, he went on 
a two day drinking binge and was extremely depressed, so he 
asked his father to take him to the hospital.  The veteran 
testified that he felt he had actually improved as compared 
to the year before (the time of his hospitalization) as he 
wasn't drinking as much and his counseling was really helping 
him.  He indicated that he was currently living with his 
girlfriend, but that was on and off, and he spent a lot of 
time alone as he couldn't do the things that he used to do 
anymore.  



Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

The criteria for evaluation of PTSD are set forth in 
Diagnostic Code 9411, which provides disability evaluations 
based on the degree of occupational and social impairment.  A 
30 percent evaluation is provided based on evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).   

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 
disability evaluation of 50 percent disabling is appropriate.  
See 38 C.F.R. § 4.130 (1999).

Having reviewed the record, the Board has concluded that the 
preponderance of the objective evidence weighs against a 
finding that an evaluation in excess of 30 percent disabling 
is warranted for the veteran's service-connected PTSD.  On 
recent VA examination, the veteran exhibited normal impulse 
control, normal speech, and linear, logical, and goal 
directed thought processes with no flight of ideas or 
looseness of associations.  Judgment and cognitive processes 
were intact, and he was alert and oriented.  There was no 
evidence on VA examination or in the outpatient treatment 
records of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, impaired judgment; or impaired abstract 
thinking.  Furthermore, the veteran has indicated that he 
currently lives with his girlfriend of 2 years, and thus, he 
has been able to establish and maintain effective social 
relationships.  Therefore, the available objective evidence 
does not suggest that the veteran suffers from occupational 
and social impairment (with reduced reliability and 
productivity) as a result of the symptomatology which is 
contemplated for an evaluation in excess of 50 percent 
disabling under Diagnostic Code 9411.  

The Board notes the veteran's contentions that a GAF of 40 
(as assigned at the time of VA hospitalization in April 1998) 
equates to major impairment in his occupational and social 
functioning, and that the GAF of 45 (as shown on VA 
examination in August 1998) is indicative of serious 
impairment.  However, the available evidence suggests that 
his brief hospitalization in April 1998 was precipitated by 
situational difficulties including an argument with his 
girlfriend, and exacerbation of PTSD symptoms at that time 
was associated by binge drinking with alcohol.  At the time 
of his 1999 personal hearing, the veteran testified that he 
no longer abuses alcohol, and he asserted his belief that his 
condition has actually improved since the year before, in 
that he was being helped by medications and counseling.  As 
such, and in light of the objective findings on VA 
examination, the Board cannot conclude that PTSD is currently 
manifested by major impairment in areas of work, family 
relations, judgment, thinking, or mood as contemplated for a 
GAF of 40 (See Diagnostic and Statistical Manual for 
Evaluation of Mental Disorders, DSM-IV).  

Furthermore, a GAF of 45 equates to serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social or occupational 
functioning).  On recent VA examination there was no evidence 
of suicidal ideation or obsessional rituals, nor does the 
evidence suggest serious impairment in social functioning as 
the veteran has a girlfriend with whom he currently resides.  
Although the veteran has not worked in over 4 years, there is 
no indication of PTSD symptomatology which would preclude 
employment or impair occupational adjustment to the degree to 
which he contends.  For these reasons, the Board has 
concluded that the objective findings do not suggest that 
PTSD is currently productive of symptomatology which would 
warrant the assignment of an evaluation in excess of 30 
percent disabling at the present time.  

Furthermore, although the veteran contends that he is totally 
disabled as a result of PTSD, the evidence does not suggest 
that PTSD is productive of total occupational and social 
impairment which would warrant a 100 percent evaluation under 
Diagnostic Code 9411.  For the reasons stated above, the 
Board finds that the preponderance of the available evidence 
weighs against a finding that an evaluation in excess of 30 
percent disabling is warranted for PTSD.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Service connection is denied for hypertension.  

An evaluation in excess of 30 percent disabling is denied for 
PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

